IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 



NO. 3-91-217-CR


JAY VERNON PILCHER,
	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE

 

FROM THE COUNTY COURT AT LAW NO. 1 OF CALDWELL COUNTY

NO. 20,575, HONORABLE EDWARD L. JARRETT, JUDGE
 


PER CURIAM

	This is an appeal from a conviction for driving while license suspended. 
Punishment was assessed at confinement for four (4) months and a $100.00 fine.
	Appellant has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. Ann.
59(b) (Pamph. 1992).


[Before Justices Powers, Jones and Kidd]
Dismissed on Appellant's Motion
Filed:  March 25, 1992
[Do Not Publish]